ORDER

PER CURIAM.
Defendant appeals his conviction, by a jury, of first degree robbery, § 569.020, RSMo 1986. He was sentenced by the trial court as a prior, persistent and class X offender to a thirty year prison term to run consecutively to all other sentences defendant was then serving. He also appeals the denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).